NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Submitted October 25, 2013*
                                   Decided October 30, 2013

                                          Before

                           RICHARD A. POSNER, Circuit Judge 

                           DIANE S. SYKES, Circuit Judge

                           DAVID F. HAMILTON, Circuit Judge

No. 13‐1623
                                                Appeal from the United States District
YOON J. KIM,                                    Court for the Northern District of Illinois,
    Plaintiff‐Appellee,                         Eastern Division.

       v.                                       No. 12 C 9108

RUSSELL C. HOSENEY                              Charles P. Kocoras,
     Defendant‐Appellant.                       Judge.

                                          ORDER

       Yoon J. Kim appeals from the dismissal of her lawsuit for failure to state a claim.
Kim holds two patents for compounds that aid bread‐making. After losing three patent‐
infringement suits, she sued Russell C. Hoseney, who testified in two of these suits that her
patents were invalid. Kim’s complaint—removed from state to federal court on the basis
of  diversity  jurisdiction—alleges  that  Hoseney  committed  fraud  and  perjury  when



       *
        After examining the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and record.
See FED. R. APP. P. 34(a)(2)(C).
No. 13‐1623                                                                                      Page 2

testifying in those cases. Kim also complains that attorneys who represented the plaintiffs
in  those  two  suits  breached  their  professional  ethics.  Because  Hoseney  enjoys  witness
immunity and Kim did not name or seek leave to identify any attorneys who could be
sued, we affirm the district court’s judgment.

       Kim alleges that Hoseney committed scientific fraud when he conducted baking
tests and then improperly relied on them to testify about which oxidizing compounds
could be used in bread making. She further alleges that Hoseney perjured himself when
he contradicted his own sworn statements about the molecular compounds that strengthen
bread  dough.  She  concludes  that  as  a  result  of  his  testimony,  she  lost  her  two  patent‐
infringement  lawsuits.  In  moving  to  dismiss  under  Federal  Rule  of  Civil  Procedure
12(b)(6), Hoseney argued that his expert testimony was absolutely privileged under Illinois
law.  He  also  argued  that  the  district  court  should  dismiss  Kim’s  claims  against  the
plaintiffs’ attorneys because Kim did not name them—Kim named only Hoseney in her
complaint. See FED. R. CIV. P. 10(a). The district court agreed with Hoseney and dismissed
the suit.

         On  appeal,  Kim  first  reiterates  that  Hoseney  should  be  liable  for  his  allegedly
unprofessional and perjurious statements. She also argues that he be sanctioned under the
“American Association of University Professors’ Statement on Professional Ethics.” But
Illinois does not impose tort liability for harmful court testimony. Illinois recognizes an
absolute privilege for statements, no matter how reckless or dishonest, made by expert or
lay witnesses in testimony or pleadings in judicial proceedings, so long as the statements
are relevant to the litigation. See MacGregor v. Rutberg, 478 F.3d 790, 791–92 (7th Cir. 2007);
Scheib  v.  Grant,  22  F.3d  149,  156  (7th  Cir.  1994);  Ritchey  v.  Maksin,  376  N.E.2d  991,  993
(Ill.  1978).  This rule is generally  consistent  with federal  law on  the point, see Briscoe v.
LaHue, 460 U.S. 325 (1983), so we need not worry about the supremacy clause and other
federalism  issues  posed  by  seeking  relief  under  state  law  for  a  witness’s  conduct  in  a
federal court.

        Kim does not contest that Hoseney’s statements were relevant to the two suits—she
contests only their truth. Thus, these statements are privileged. Furthermore, to the extent
that  Kim  attempts  to  impose  liability  for  Hoseney’s  alleged  violations  of  professional
conduct standards, Illinois provides no civil tort for that conduct. See Scheib, 22 F.3d at 156
(noting that Illinois has no “professional responsibility tort”); Nagy v. Beckley, 578 N.E.2d
1134, 1138 (Ill. App. Ct. 1991) (observing that Illinois provides no independent tort for legal
ethics violations).
No. 13‐1623                                                                                Page 3

        Kim next maintains that opposing counsel in her patent‐infringement suits violated
Illinois  Rules  of  Professional  Conduct  by  knowingly  falsifying  Hoseney’s  written
declarations. Kim does not address the district court’s ruling that she failed to identify the
attorneys she wished to sue. Because Kim failed to identify the attorneys and never sought
leave  to  amend  to  include  their  names,  the  district  court  properly  dismissed  her  case.
See FED. R. CIV. P. 10(a); Myles v. United States, 416 F.3d 551, 552 (7th Cir. 2005). In any case,
as we have already observed, any alleged breach of professional ethics is not itself a basis
for civil tort remedy. E.g., Schieb, 22 F.3d at 156. Because an amendment therefore would
have been futile, dismissal was proper.

      We  have  considered  Kim’s  remaining  arguments,  but  none  warrant  further
discussion.

       Accordingly, we AFFIRM the judgment of the district court.